DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Applicant argues the deficiencies of Shinozaki. The Examiner is not convinced that Shinozaki motivates away from first and second downward force on the first face on the exterior and interior parts of the glass sheet outside the score line. A skilled artisan would understand the transposition of force to the instantly claimed areas to achieve the same result. The argument is moot because the new rejection does not rely on Shinozaki. 
Applicant argues that Cleary does not teach of a second downward force on the first face of the glass sheet. A skilled artisan would understand the transposition of force to the instantly claimed areas to achieve the same result. The argument is moot because the new rejection points out Atkeson and Nuding that distinctly teach the second downward force on the first face of the glass sheet.
Applicant argues that Nuding teaches of using bearing rollers to break out the glass sheet along the score line that does not read on a planar face of the support. The Examiner is not convinced of this argument because under broadest reasonable interpretation the roller is cylindrical with a width that has planar surface. 
In the event that applicant disagrees with this interpretation an alternative rejection is provided that combines the downward forces as taught by Atkeson/Nuding and planar support of Cleary. 


Claim Interpretation
Claim 1 recites a support that has a planar face that is positioned to support the exterior and interior part of the sheet of glass. The Examiner interprets the support to have a width that encompasses the score line and is larger than the width of the score line and is positioned on the face opposite of the score line so that the exterior and interior part of the sheet of glass are supported
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-8, 11, 14, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkeson (US-2756545-A) and further in view of Nuding et al (US-4151940-A). 
Regarding claim 1, Atkeson teaches of a method for breaking out a sheet of glass comprising tracing a score line on a first face of the sheet of glass (Col. 2 Line 30-32) delimiting a first and second portion of the glass sheet, positioning a support facing said score line on a second face of the sheet of glass opposite to said first face (Col. 3 Line 4-6, peaking roll 20), said support including a planar internal face positioned against and facing said second face, the first and second portions being respectively on either side of the score line and contiguous with the score line (Fig. 4, width of 20), breaking out the sheet of glass by simultaneous application of a first and second downward force exerted on the first face on the first and second portion of the glass sheet (Col. 3 Line 8-29, tensioning members 22), wherein the second force is chosen so that a curvature of the surface of the glass is highest at the score line (Fig. 4 shows glass 15 is curved). 
Atkeson teaches that the machine to be modified to allow circle and pattern cutting (Col. 4 Line 41-43), reading on a complex shape. In the same field of endeavor, Nuding teaches of a complex shaped score line (cutout contour 2) that undergoes a similar position and breaking step (Fig. 5). The cutout contour clearly shows the delimitation of the score line showing an exterior part and an interior part of the glass sheet. It would be obvious to one of ordinary skill in the art at the time of invention that a complex score line can be broken out of the glass sheet by positioning a support beneath the score line and exerting downward force on the interior and exterior of the first face of the glass.
Regarding the planar support, both Atkeson and Nuding show rollers of sufficient width to read as planar under broadest reasonable interpretation. In the event that applicant disagrees with this interpretation an alternative rejection is provided below.

Regarding claim 2/3/11, depending from claim 1, Atkeson (Fig. 4) show the support is designed to allow the glass sheet to bend and overhang with respect to the support.
Regarding claim 4, depending from claim 1, Atkeson shows the first force is applied to the exterior part at least at one first point and the second force is simultaneously applied to the interior part at least at one second point, the first and second points being situated facing one another on either side of the score line (Fig. 4).

Regarding claim 6, depending from claim 1, Nuding teaches that the force is applied centimeters from the support which would be similarly relative to the score line (Col. 3 Line 40-48).

Regarding claim 7-8, depending from claim 1, Nuding shows the first and second force are local (Fig. 5, piston blocks 38, 39, 40, 41 ) . The breaking out is performed by moving, along the score line, a single breaking-out tool (Fig. 5, frame 33) equipped with a first local pressure head (block 38/40) and second local pressure head (block 39/41) arranged on either side of the score line (Fig. 5, cutout line 5 and 6), the first local pressure head forming a means for applying the first force and the second local pressure head forming a means for applying the second force.

Regarding claim 14, depending from claim 1, Nuding teaches that the force application is static while the glass sheet travels along a conveyor (Col. 3 Line 31-50, Fig. 5). Thus, under broadest reasonable interpretation, the second force is fixed.

Regarding claim 15, depending from claim 1, Atkeson shows that support 20 has an edge on both sides of the score line, situated facing the sheet of glass.


Claim(s) 1, 9, 12, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkeson (US-2756545-A) in view of Nuding et al (US-4151940-A) and further in view of Cleary et al (US-20140239034-A1).
Regarding claim 1, Atkeson teaches of a method for breaking out a sheet of glass comprising tracing a score line on a first face of the sheet of glass (Col. 2 Line 30-32) delimiting a first and second portion of the glass sheet, positioning a support facing said score line on a second face of the sheet of glass opposite to said first face (Col. 3 Line 4-6, peaking roll 20), said support including a planar internal face positioned against and facing said second face, the first and second portions being respectively on either side of the score line and contiguous with the score line (Fig. 4, width of 20), breaking out the sheet of glass by simultaneous application of a first and second downward force exerted on the first face on the first and second portion of the glass sheet (Col. 3 Line 8-29, tensioning members 22), wherein the second force is chosen so that a curvature of the surface of the glass is highest at the score line (Fig. 4 shows glass 15 is curved). 
Atkeson teaches that the machine to be modified to allow circle and pattern cutting (Col. 4 Line 41-43), reading on a complex shape. In the same field of endeavor, Nuding teaches of a complex shaped score line (cutout contour 2) that undergoes a similar position and breaking step (Fig. 5). The cutout contour clearly shows the delimitation of the score line showing an exterior part and an interior part of the glass sheet. It would be obvious to one of ordinary skill in the art at the time of invention that a complex score line can be broken out of the glass sheet by positioning a support beneath the score line and exerting downward force on the interior and exterior of the first face of the glass.
Atkeson teaches of roller 20 on the opposite side of the score line to open the score line (Col. 3 Line 22-25). Atkeson teaches of a rolling support for the positioning and breaking out step. In the same field of endeavor, Cleary that teaches a template support 205 in Fig. 3 [0047] for breaking away the scored glass, reading on a planar support. It would be obvious to one of ordinary skill in the art to substitute the roller support taught by Atkeson with a planar support positioned to support either side of the score line to accomplish the breaking out function with a reasonable expectation of success See MPEP 2143.I.B.

Regarding claim 9, depending from claim 1, Cleary teaches of vacuum ports aligned with the interior portion of the cut shape for the purpose of stabilizing the area during the break out step [0047], reading on a downward planar force on the second face of the glass sheet. It would be obvious to one of ordinary skill in the art at the time of invention to either rearrange the downward force onto the first face or change the shape of the second pressure head to accommodate a planar pressure force is within the level of ordinary skill in the art because it has been recognized that a planar pressure force stabilizes the cut-shaped glass product during the break out step. See MPEP 2144.04.IV.B. or 2144.04.VI.B.

Regarding claim 12, depending from claim 1, Cleary teaches that the first force travels along the sheet of glass, along the score line [0046].


Regarding claim 16, depending from claim 1, Cleary teaches that outer periphery 209 of a support is in a closed contour of the score line [0047] (Fig. 1, 2). Template 205 forms a frame defining a closed contour corresponding to the score line. 

Regarding claim 17, depending from claim 1, Cleary teaches the supports extends continuously over the entire length of the score line [0047] (Fig. 1).

Regarding claim 19, depending from claim 1, Cleary teaches of protection means interposed between the sheet of the glass and the support [0041-42]. Cleary teaches of a conveyor belt 121 that facilitates the rigidity of the glass plate from localized bending, minimize chips, cracks, or other defects/damages, reading on protection means.

Regarding claim 20, depending from claim 1, Cleary teaches the sheet of glass has a thickness less than or equal to 1 mm [0029].


Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkeson (US-2756545-A), Nuding et al (US-4151940-A) and optionally Cleary et al (US-20140239034-A1) as applied to claim 1, and further in view of Margaria (US-20100012697-A1). 
Regarding claim 13, depending from claim 1, Nuding teaches that the force application is static while the glass sheet travels along a conveyor (Col. 3 Line 31-50, Fig. 5). In the same field of endeavor, Margaria teaches of a break wheel 16 configured with a carriage to move respective to the score line to perform the break out step [0032]. It would be obvious to one of ordinary skill in the art at the time of invention to have the second force move over the sheet of glass along the score line as an alternative to moving the glass sheet to accommodate more complicated shapes.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkeson (US-2756545-A), Nuding et al (US-4151940-A) and optionally Cleary et al (US-20140239034-A1) as applied to claim 1, and further in view of Kindel et al (US-4256246-A). 
Regarding claim 18, depending from claim 1, Atkeson (Fig. 1, 20) and Nuding (Fig. 5, 27/28) teach of roller supports. Cleary teaches of template 205 to support the break out step [0047] (Fig. 3). In the same field of endeavor, Kindel teaches of smaller supports that are spaced out analogous to restricted portion blocks (Col. 2 Line 26-29, Fig. 3b) with additional benefits of controlling the curvature of the crack. It would be obvious to one of ordinary skill in the art to modify the support over a restricted portion of the score line for better control over the score sourced crack.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-5398857-A teaches of a hollow frame defining a closed contour to the score line
US-4487350-A teaches of planar downward pressure force
US-8292142-B2 teaches of a manual tool with roller 45 in Fig. 7 showing a similarly place support to break out scribe 71
US-20120241488-A1 teaches of planar downward pressure force respective to the scribe line to break out scribe line 11
US-8245539-B2 teaches of planar downward pressure force from pins 600/606 respective to scribe line 518 in Fig. 7
US-20090188960-A1 shows the downward force from 34/36 respective to support 20 to bend/break out the glass in Fig. 2
US-6463762-B1 shows an interior planar pressure force to break out a complex-shaped scribe line in Fig. 2d
AT-399866-B and US-4136807-A shows a two downward force on the upper face of the glass sheet and a support below the score line on the opposite face of the glass sheet for breaking out a score line (Fig. 3)
US-4371103-A teaches of a plurality of local pressure heads reading on a planar pressure force to break out the exterior portion, while not contact the interior portion to preserve quality of the product
US-3520457-A teaches of a tracing, positioning, and breaking step
US-2504655-A teaches of score with scribe wheel and break with two rollers on either side of the score line with a roller support underneath the score line

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742